UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6544



JAMES DEAN EAKER,

                 Plaintiff - Appellant,

          v.


NORTH CAROLINA      COMBINED   RECORDS;   NORTH   CAROLINA   PAROLE
COMMISSION,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-ct-00782-BO)


Submitted:   September 16, 2008           Decided:   September 19, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Dean Eaker, Appellant Pro Se. James Philip Allen, Assistant
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Dean Eaker appeals district court order denying his

motion for leave to file an amended complaint and his Fed. R. Civ.

P. 60(b) motion.    We have reviewed the record and the district

court’s order and affirm for the reasons cited by the district

court.    See   Eaker   v.   North   Carolina   Combined   Records,   No.

5:02-ct-00782-BO (E.D.N.C. filed Mar. 17, 2008; entered Mar. 18,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     2